Citation Nr: 1535050	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  14-06 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for breast cancer, claimed as due to in-service chemical exposure.

2.  Entitlement to service connection for a psychiatric disorder, to include anxiety, claimed as secondary to breast cancer.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2011 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

On her February 2014 substantive appeal, the Veteran requested a hearing before a member of the Board to be held in Washington, DC.  In September 2014, the Veteran stated that she instead desired a video conference hearing, a request she reiterated in July 2015.  Accordingly, the Board shall remand her claims in order that she be scheduled for her requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the St. Louis, Missouri RO in accordance with her docket number.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

